On Application for Rehearing.
STRAUP, C. J.
5 The respondent has filed a petition for a rehearing, based on affidavits of the jurors, obtained since the opinion was filed, that in computing the amount of recovery, and in rendering the verdict, they did not consider nor add anything for interest.. These affidavits are not competent. A jury-’s verdict -cannot be explained or controlled in such manner. No other ground for Rehearing is urged. The rehearing is therefore denied.
. The respondent filed a written acceptance of the judgment, as modified by us, in. the event the rehearing is denied. So let the judgment, as and for the amounts in the opinion indicated, be affirmed. Such is the order.
ERICK and McCARTY, JJ., concur.